
	
		I
		111th CONGRESS
		1st Session
		H. R. 340
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating Camp Security, located in
		  Springettsbury, York County, Pennsylvania, as a unit of the National Park
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Camp Security National Historic Site
			 Study Act.
		2.FindingsCongress finds the following:
			(1)Camp Security is
			 believed to be the only undisturbed prisoner-of-war camp from the Revolutionary
			 War remaining in the United States.
			(2)Built at the
			 direction of the Continental Congress, Camp Security housed over 1,000 British
			 prisoners of war between 1781 and 1783.
			(3)The vast majority
			 of British soldiers imprisoned at Camp Security were captured as a result of
			 the Continental Army’s pivotal victories at the Battles of Saratoga and
			 Yorktown.
			(4)Large portions of
			 Camp Security were built along a steep hill using terraces, a unique
			 architectural and earthwork feature.
			(5)Upon the 1783
			 adoption of the Treaty of Paris, Camp Security was closed and those prisoners
			 who did not marry local women and settle in the area returned to their families
			 in Great Britain.
			(6)Recent excavations
			 and surveys of the site identified intact archeological deposits and recovered
			 numerous domestic and military artifacts.
			3.Study
			(a)In
			 generalThe Secretary of the Interior shall submit to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a study of the suitability and
			 feasibility of designating Camp Security, located in Springettsbury Township,
			 York County, Pennsylvania, as a unit of the National Park System.
			(b)ProcessSection
			 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the
			 study required by this section, except that the study shall be submitted
			 pursuant to subsection (a) not later than 18 months after the date on which
			 funds are first made available for the study.
			
